 



 EXHIBIT 10.1

 

STOCK REPURCHASE AGREEMENT

 

THIS STOCK REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of November 19, 2015, by and among ASB Bancorp, Inc., a North Carolina
Corporation (the “Company”), and FVP Master Fund, L.P., a Cayman Islands
exempted limited partnership (the “Seller”).

 

WITNESSETH:

 

WHEREAS, as of the date hereof, Seller is the beneficial owner of 421,770 shares
of issued and outstanding common stock, par value $0.01 per share, of the
Company, which represents 9.574% of the Company's issued and outstanding common
stock (the “Shares”); and

 

WHEREAS, Seller desires to sell, and the Company desires to purchase, the Shares
for the consideration and on the terms set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and agreements hereinafter set forth, the parties hereto
agree as follows:

 

ARTICLE I

 

REPURCHASE OF THE SHARES

 

1.1 Repurchase. At the Closing (as hereinafter defined), upon the terms and
subject to the conditions of this Agreement, Seller agrees to sell, transfer,
convey, assign, and deliver the Shares to the Company, and the Company agrees to
purchase and accept delivery of the Shares from the Seller, in exchange for the
payment by the Company to Seller of a cash purchase price equal to Twenty-Six
Dollars and Fifty Cents ($26.50) per Share (the “Purchase Price”).

 

1.2 Closing. Subject to the terms set forth in this Agreement, the closing of
the purchase and sale of the Shares (the “Closing”) shall take place on November
19, 2015 at 10:00 a.m. Eastern Time at the offices of Nelson Mullins Riley &
Scarborough LLP, Poinsett Plaza, Suite 900, 104 South Main Street, Greenville,
South Carolina 29601, or such later date as may be agreed to by the parties. At
the Closing, the Company shall pay the Purchase Price to Seller, by wire
transfer of immediately available funds pursuant to written instructions
provided in advance by Seller. Immediately following the confirmation of receipt
of the wire transfer of the Purchase Price to Seller’s account, Seller shall
deliver the Shares to the Company or its authorized agents.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to Seller as follows:

 

2.1 Organization. The Company is a corporation duly organized, validly existing,
and in good standing under the laws of the State of North Carolina.

 



 1 

 

 



2.2 Authorization. The Company has the full legal right, corporate power, and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. This Agreement has been duly authorized,
executed, and delivered by the Company, and all necessary action has been taken
to make this Agreement a legal, valid, and binding obligation of the Company,
enforceable in accordance with its terms.

 

2.3 Approvals and Consents. No consents, authorizations, waivers, filings,
registrations or approvals (including regulatory approvals) that have not been
previously obtained are required in connection with the execution and delivery
of this Agreement by the Company, the consummation of the transactions
contemplated hereby or the performance by Company of its obligations hereunder.

 

2.4 No Other Representations or Warranties. Except for the representations and
warranties contained in this Agreement, neither the Company nor any other person
on behalf of the Company makes any other express or implied representation or
warranty with respect to the Company or with respect to any other information
provided by or on behalf of the Company.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to the Company as follows:

 

3.1 Organization. Seller is an exempted limited partnership duly organized,
validly existing, and in good standing under the laws of the Cayman Islands.

 

3.2 Authorization. Seller has the full legal right, power, and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. This Agreement has been duly authorized, executed, and
delivered by the Seller, and all necessary action has been taken to make this
Agreement a legal, valid, and binding obligation of the Seller, enforceable in
accordance with its terms.

 

3.3 Ownership of the Shares. Seller is the sole record owner of the Shares.
There are no contracts, commitments, agreements, understandings or arrangements
of any kind (contingent or otherwise) relating to the sale or transfer by Seller
of any of its Shares.

 

3.4 Title. Seller has good, valid, and marketable title to its Shares, free and
clear of any and all security interest, pledge, lien, charge, voting agreement,
proxy, mortgage, option, adverse claim or ownership or use, or any other
encumbrance of any kind, character, or description whatsoever.

 

3.5 Approvals and Consents. No consents, authorizations, waivers, filings,
registrations or approvals that have not been previously obtained are required
in connection with the execution and delivery of this Agreement by Seller, the
consummation of the transactions contemplated hereby or the performance by
Seller of its obligations hereunder.

  

 2 

 

 



3.6 Information Concerning the Company. Seller acknowledges that the Company may
be in possession of material non-public information about the Company and its
subsidiaries not known to Seller. Seller hereby waives any and all claims and
causes of action now or hereafter arising against the Company based upon or
relating to any alleged non-disclosure of such information and further covenants
not to assert any claims against or to sue the Company or any of its directors,
officers, employees, partners, agents or affiliates for any loss, damage or
liability arising from or relating to its offer and sale of Seller’s Shares
pursuant to this Agreement arising out of, based upon or in connection with any
alleged non-disclosure of such information. It is understood and agreed that
neither the Company nor Seller makes any representation or warranty to the other
whatsoever with respect to the business, condition (financial or otherwise),
properties, prospects, creditworthiness, status or affairs of the Company or any
of its subsidiaries, or with respect to the value of the Shares.

 

3.7 No Brokers. Seller is not a party to any agreement, arrangement, or
understanding with any person that could result in the Company having any
obligation or liability for any brokerage fees, commissions, or other similar
fees or expenses relating to this Agreement or the transactions contemplated
hereby.

 

ARTICLE IV

 

CLOSING CONDITIONS

 

4.1 Conditions to the Company’s Obligations. The obligations of the Company
under Article I to purchase the Shares at the Closing are subject to the
satisfaction of the following conditions:

 

(a)The representations and warranties made by Seller shall be true and correct
in all material respects as of the Closing.

 

4.2 Conditions to Seller’s Obligations. The obligations of Seller under Article
I to sell the Shares at the Closing are subject to the satisfaction of the
following conditions:

 

(a)The representations and warranties made by the Company shall be true and
correct in all material respects as of the Closing.

 

ARTICLE V

 

MISCELLANEOUS

 

5.1 Expenses. The Company and Seller shall each bear their own expenses incurred
in connection with this Agreement and the consummation of the transactions
contemplated hereby.

 

5.2 Specific Performance. Seller and the Company agree that money damages are
inadequate and that each will suffer irreparable harm with respect to a failure
to abide by any covenant made under the terms of this Agreement or any
requirement under this Agreement relating to or affecting the sale of the
Shares, and that, accordingly, in addition to any money

 

 



 3 

 

 

damages which might be awarded with reasonable certainty, each shall be entitled
to demand specific performance or to seek injunctive relief whether with regard
to a breach or contemplated breach. All rights, remedies and benefits specified
in this Agreement, including, but not limited to the rights, remedies and
benefits contained in this Section 5.2 are not exclusive of any rights, remedies
or benefits which any party may otherwise have.

  

5.3 Nondisparagement. During the period from the date of this Agreement to the
second anniversary hereof, Seller and its affiliates and associates agree not to
disparage the Company or any officers, directors (including director nominees),
or employees of the Company or its affiliates or subsidiaries in any public or
quasi-public forum, and the Company and its affiliates and subsidiaries agree
not to disparage Seller or any officers, partners, or employees of Seller or its
affiliates or associates in any public or quasi-public forum.

 

5.4 Notices. All notices and other communications required hereunder shall be in
writing and delivered personally, delivered by a recognized next-day courier
service or mailed by registered or certified mail. All such notices and
communications shall be delivered as set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

 

(a) if to the Company, to:

 



  ASB Bancorp, Inc.   P.O. Box 652   Asheville, North Carolina 28802  
Attention: Suzanne DeFerie



 

with a copy (which shall not constitute notice) to:

 



  Nelson Mullins Riley & Scarborough LLP   Poinsett Plaza, Suite 900   104 South
Main Street   Greenville, South Carolina 29605   Attention: Neil E. Grayson



  

(b) if to Seller, to:

 



  Firefly Value Partners, LP   601 West 26th Street   Suite 1520   New York, NY
10001   Attention: Evan Gelacek



 

5.5 Governing Law. This Agreement shall be construed, performed, and enforced in
accordance with, and governed by, the laws of the State of North Carolina,
without giving effect to the principles of conflicts of laws thereof.

 



 4 

 

 



5.6 Assignment. Neither the Company nor Seller shall transfer or assign this
Agreement or any of its rights, interests, or obligations hereunder, in whole or
in part, whether voluntarily, by operation of law or otherwise, without the
prior written approval of the other party. Any assignment made in violation of
this Section 5.6 shall be void.

 

5.7 Severability. The invalidity of any term or terms of this Agreement will not
affect any other term of this Agreement, which will remain in full force and
effect.

 

5.8 Counterparts. This Agreement may be executed simultaneously in counterparts,
both of which shall be deemed an original, but all counterparts so executed will
constitute one and the same agreement.

 

 

 

[Signatures on the following page]

 



 5 

 

 



IN WITNESS WHEREOF, this Stock Repurchase Agreement has been duly executed on
behalf of each of the parties hereto as of the day first above written.

 

COMPANY:

 

ASB Bancorp, Inc.

 



By: /s/ Suzanne DeFerie   Name: Suzanne DeFerie   Title: President and CEO  



 



SELLER:

 



FVP Master Fund, L.P.    

 



By: /s/ Dan Jemal   Name: Dan Jemal   Title: Chief Financial Officer    





 



 

 